t c memo united_states tax_court paul s lindsey jr and kristen l lindsey petitioners v commissioner of internal revenue respondent docket no filed date jim j shoemake dwight e cole and matthew s mcbride for petitioners michael w bitner for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes an addition_to_tax and a penalty as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number dollar_figure -- dollar_figure -- after a concession by petitioners the issues for decision are whether any amount of the dollar_figure that petitioner received from a settlement in is excludable from gross_income under sec_104 whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 the parties agree that the deficiency for depends on our resolution of the sec_104 issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas during the years in issue petitioners resided in missouri at the time they filed their petition in this case empire gas corp paul s lindsey jr petitioner has been involved in the propane industry since date in date petitioner began working for empire gas corp egc a corporation engaged in the liquefied petroleum business in date petitioner and his wife kristen l lindsey lindsey acquired a controlling_interest in egc on or about date petitioner became chief_executive_officer and chairman of the board_of egc egc’s agreement with northwestern growth co in late summer of petitioner was introduced by morgan stanley the investment banking house used by egc to representatives from northwest public service co npsc a utility company in egc entered into an agreement with northwestern growth co ngc a subsidiary of npsc to acquire synergy a propane company in furtherance of their agreement egc and ngc formed syn inc syn which was to acquire synergy once synergy was acquired egc was to supply the management team to operate it and ngc was to supply the necessary financial resources egc also was to manage any other propane companies acquired by ngc through syn in exchange for its management services egc was to receive a 30-percent ownership_interest in syn syn acquired synergy in date ngc wanted syn to grow with the ultimate goal of entering the public financial_market through the sale of interests in a master_limited_partnership mlp to that end petitioner used his contacts in the propane industry to pursue the acquisition of other propane companies for the benefit of syn egc dealt primarily with smaller companies and introduced larger multi state companies to representatives of ngc in late or early petitioner introduced ngc to representatives of coast gas a propane retailer dispute between egc and ngc in late spring or early summer of representatives of ngc met with petitioner to discuss the possibility of terminating ngc and syn’s relationship with egc shortly thereafter petitioner learned that ngc was going to acquire not only coast gas but also empire energy a company that was originally part of egc petitioner also learned that ngc did not intend for egc to manage syn in the future petitioner believed ngc’s actions violated the agreement between egc and ngc with respect to the management of syn on date egc sought and obtained a temporary restraining order to halt ngc’s acquisition of empire energy on date petitioner and valerie schall schall an executive vice president of egc met with dick hylland hylland and dan newell newell representatives of ngc in an attempt to resolve all issues and potential claims that arose or might have arisen from the dispute between egc and ngc over the operation of syn the dispute during that meeting schall raised a claim for compensation due petitioner as a result of the dispute neither schall nor petitioner informed hylland or newell that petitioner was suffering from a physical injury or physical sickness as a result of the dispute by the end of the meeting those present had negotiated a document titled issues to be resolved in final agreement which stated in part upon effective closing of the contemplated coast empire energy and syn mlp transactions ngc in resolution of all arrangements among ngc syn and empire gas corporation egc would provide a cash payment of dollar_figure million to empire gas and or paul s lindsey petitioner in the event that coast and empire energy acquisitions close and the mlp has not been effected by date the cash payment in resolution of all arrangements shall be dollar_figure million the termination agreement on date the dispute was resolved by the execution of a termination agreement the termination agreement provided in part e ngc and paul s lindsey jr petitioner hereby agree that in exchange for the written general release from mr lindsey dollar_figure of the payment amount shall be allocated to mr lindsey as the controlling shareholder of egc in settlement of his claims for tortious interference with contracts for personal injury including injury to mr lindsey’s personal and professional reputation and emotional distress humiliation and embarrassment resulting from termination of the synergy acquisition documents and mr lindsey shall provide consulting services to ngc as the parties may agree petitioner or egc proposed the split between petitioner and egc of the dollar_figure million settlement that was initially agreed upon on date the termination agreement was signed by petitioner on behalf of himself and egc from date through the time of the execution of the termination agreement neither petitioner nor any representative of petitioner or egc provided a representative of ngc or syn with substantiation of any medical_expenses incurred by petitioner information as to any treatments or medications prescribed for petitioner or an exact dollar figure that would compensate petitioner for any personal injuries petitioner claims to have suffered as a direct result of the dispute receipt of settlement proceeds federal tax_return on or about date petitioner received a check from ngc in the amount of dollar_figure million pursuant to the termination agreement ngc did not issue a form_1099 to petitioner with respect to that payment petitioners requested an automatic 4-month extension to file their tax_return on date petitioners filed their tax_return on which they reported a tax_liability of zero petitioners did not report the dollar_figure million settlement proceeds opinion applicable statute sec_61 includes in gross_income all income from whatever source derived unless otherwise provided sec_104 provides otherwise before it was amended by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 sec_104 excluded from gross_income amounts received on account of personal injuries or sickness while the reference to personal injuries or sickness did not include damages received pursuant to the settlement of purely economic rights it did include nonphysical injuries to the individual such as those affecting emotions reputation or character 504_us_229 n see 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir see also 79_tc_680 affd without published opinion 749_f2d_37 9th cir on date the sbjpa amended sec_104 to exclude from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sbjpa sec a 110_stat_1838 the flush language of a explains that emotional distress shall not be treated as a physical injury or physical sickness only reimbursements for actual medical_care for such injuries are now excludable the legislative_history of this amendment clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n section d of the sbjpa 110_stat_1839 provides that with an inapplicable exception the amendments made by this section shall apply to amounts received after the date of the enactment of this act in taxable years ending after such date the sbjpa was enacted on date id pincite petitioners contend that the clear language of section d of the sbjpa dictates that the sbjpa amendments to sec_104 are not effective until because is the tax_year ending after the effective date of the enactment of the sbjpa petitioners argue that if congress had intended for the amendments to become effective in the middle of a year then it could have unambiguously stated so petitioners misinterpret this statutory language petitioners’ taxable_year ended date which is after the date of the enactment of the sbjpa petitioner received the settlement proceeds on date which is also after the date of enactment of the sbjpa but before the end of the taxable_year thus applying the plain language of the statute petitioner’s receipt of the settlement proceeds was in a taxable_year ending after the effective date of the amendment see eg filson the legislative drafter’s desk reference illustration in sec_26 event-related effective dates accordingly we apply sec_104 as amended by the sbjpa application in interpreting sec_104 the supreme court has held that amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort-type rights and the damages were received on account of personal injuries or sickness 515_us_323 sec_1_104-1 income_tax regs this test has been extended to apply to the sbjpa amendments to sec_104 see shaltz v commissioner tcmemo_2003_173 henderson v commissioner tcmemo_2003_168 accordingly the second prong of the test requires proof that the damages were received on account of personal physical injuries or physical sickness if damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement rather than the validity of the claim determines whether the damages were received on account of tortlike personal injuries see robinson v commissioner supra pincite the determination of the nature of the claim is factual and is made by reference to the settlement agreement in light of the surrounding circumstances id a key question to ask is ‘in lieu of what were the damages awarded ’ id quoting 144_f2d_110 1st cir affg 1_tc_952 an important factor in determining the validity of the agreement is the intent of the payor id pincite petitioners contend that sec_7491 which was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 shifts to respondent the burden_of_proof of the nature of the claim respondent however argues that petitioners have not satisfied the statutory requirements under sec_7491 because petitioners neither cooperated with reasonable requests for information nor presented credible_evidence see sec_7491 and b in this case we need not decide whether petitioners have complied with the requirements of sec_7491 because the resolution of this issue does not depend on which party has the burden_of_proof we resolve this issue on the preponderance_of_the_evidence in the record under the terms of the termination agreement petitioner was awarded dollar_figure million in settlement of his claims for tortious interference with contracts for personal injury including injury to petitioner’s personal and professional reputation and emotional distress and humiliation and embarrassment petitioners argue that because the termination agreement specifically sets forth the claims that formed the basis for settlement we need not look to the intent of the payor assuming arguendo that the claims stated in the termination agreement accurately reflect the basis for settlement any amount received on such basis is nevertheless includable in gross_income because it was not received on account of personal physical injury or physical sickness within the meaning of sec_104 as explained above congress explicitly excluded from the definition of physical injuries or physical sickness emotional distress and related injuries sec_104 see h conf rept pincite n supra c b pincite n injury to reputation humiliation and embarrassment are akin to emotional distress see shaltz v commissioner tcmemo_2003_173 moreover tortious interference with contracts is an economic injury not a physical injury and so damages received on account thereof are not excludable under sec_104 see robinson v commissioner 102_tc_126 petitioners nevertheless argue that petitioner suffered a physical injury in support thereof petitioners presented the testimony of william taylor taylor petitioner’s treating physician even he however acknowledged that petitioner’s symptoms were the result of the usual stress related to the buyout of a large gas company taylor testified as follows q and tell us generally please if you would based on your notes your findings of that physical examination in june of a and my overall assessment at that time was that he had an unremarkable exam q and would you tell us please what were your findings and conclusions based on that exam in june of a okay at that time his only complaint was having usual stress related to the buyout of a large gas company he noted low energy he was complaining of loud snoring easy fatigability during the day occasional indigestion again difficulty sleeping some stress q did your assessment show that he had hypertension a yes although petitioners had introduced into evidence the nature of petitioner’s alleged physical injury at this point in the testimony petitioners’ counsel continued by asking taylor what consequences might occur if hypertension goes untreated taylor testified that hypertension can lead to strokes heart attacks and kidney disease what petitioner might have suffered had his hypertension gone untreated however is not any injury for which he made claim or for which he was compensated by ngc what petitioner did suffer--fatigability occasional indigestion and difficulty sleeping--are the types of injuries or sicknesses that congress intended to be encompassed within the definition of emotional distress see h conf rept pincite n supra c b pincite n consequently amounts received on the basis of such injuries are not excludable from gross_income under sec_104 even if the underlying cause of action sounds in tort even if petitioner had suffered a personal physical injury within the meaning of sec_104 such injury could not have been the basis for settlement because as the parties stipulated petitioner did not communicate any physical injury to representatives of ngc during the settlement negotiations clearly he did not make a claim for medical_expenses that had been incurred as a result of his injury petitioners nevertheless argue that even though petitioner’s injury presumably the hypertension was not disclosed to ngc during the settlement negotiations this in no way lessens its existence or the extent of such injury respondent does not dispute the symptoms described by petitioner the key however is not simply whether petitioner suffered an injury but whether that injury was the basis for any portion of the settlement in this case ngc was unaware that petitioner was suffering from any physical injury and so neither petitioner’s physical injury nor medical expense could have been the basis for settlement on this record we conclude that petitioner did not receive the settlement proceeds on account of personal physical injuries or physical sickness within the meaning of sec_104 as amended by the sbjpa we therefore hold that the entire settlement amount is includable in petitioners’ gross_income addition_to_tax and penalty respondent determined an addition_to_tax for failure_to_file timely under sec_6651 and an accuracy-related_penalty for substantial_understatement or negligence or disregard of the rules or regulations under sec_6662 respondent has the burden of production under sec_7491 for the addition_to_tax and the penalty and must come forward with sufficient evidence showing that they are appropriate see 116_tc_438 respondent determined the addition_to_tax for late filing because although petitioners received a 4-month extension to file their tax_return petitioners did not file until date the due_date with the extension was date respondent has met his burden under sec_7491 by establishing petitioners’ late filing to avoid the addition_to_tax for filing a late return petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 c proced admin regs petitioners have presented neither evidence nor argument as to why they did not file their tax_return timely instead petitioners argue that because the settlement proceeds are excludable from gross_income the related addition_to_tax under sec_6651 must not be allowed as we concluded supra petitioners must include the entire settlement amount in gross_income because petitioners have not shown that their failure_to_file timely was due to reasonable_cause respondent’s determination with respect to the addition_to_tax under sec_6651 is sustained under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of the rules or regulations sec_6662 whether the penalty is applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether the taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the dollar_figure million that petitioners failed to report accounts for all using a stacking basis or almost all using a proportional basis of the deficiency which exceeds the greater of percent of the tax required to be shown on petitioners’ tax_return or dollar_figure accordingly respondent’s burden of production under sec_7491 is satisfied petitioners contend that they are not liable for the penalty under sec_6662 because the effective date of the sbjpa was unclear at best petitioners argue that it is inconceivable that an individual self-preparing an income_tax return would have knowledge of a purported change to the tax code which occurred in the middle of the tax_year petitioners however have not shown what if anything they did to discern the authority on which they relied to justify the exclusion of the settlement proceeds from gross_income or to determine the correct effective date of the amendments to sec_104 they have not identified any_tax professionals that they consulted or on whom they relied because petitioners have not shown reasonable_cause or good_faith for their failure to include the settlement proceeds in gross_income the penalty determined by respondent is sustained to reflect the foregoing and the concession of petitioners decision will be entered for respondent
